DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
Election/Restrictions
Claims 8-10 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Claims 18-26, drawn to a method) and species (Claims 8-10, operated automated as with a robot), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 April 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 11, 13-14, 17, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein in real time the at least one controller is configured to send a signal to the coating material applicator to control the release of the amount of the coating material from the coating material applicator to the substrate surface, said release of an amount of coating material controlled in real time in response to both the angle . . . ” and Claim 31 recites the limitation “wherein in real time the controller is configured to send a signal to the coating material applicator to alter in real time the release of the amount of the coating material.” The specification describes the invention as including “real-time monitoring to alert a human user or robot” [0062]; a detector, wherein “[i]n real time, the detector further assesses condition parameters . . . .” [0073]; a process, wherein “[d]uring operation and release of coating material, for example, in real time, the applicator further assesses acceleration and/ or velocity of coating material flow” [0074]; coating material release, which “can be continuously monitored, in real time, by the applicator, at least via stereo cameras providing real time information to the controller, including spray stream angles, applicator angle, distance, velocity, acceleration, pressure, to make certain that condition parameters and substrate parameters are maintained within acceptable and memory-accessed values, ranges, limits, etc.” [0075]; changing conditions “impacting substrate or condition parameters, [which] will be recognized by the coating material applicator in real time by one or more integrated cameras, sensors, detectors, etc.” [0078]; error codes which “can be sent to appear on the display and the operator can take real-time corrective action” [0078]. The claim contains the limitation “wherein in real time the at least one controller is configured to send a signal to the coating material applicator to control the release of the amount of the coating material from the coating material applicator to the substrate surface, said release of an amount of coating material controlled in real-time in response to both the angle of deposition of coating material detected by . . . .”; this limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes real-time monitoring, real time information to a controller, and real-time correction by an operator, but not real time signals from a controller to a coating material applicator to control coating material release with real-time control in response to parameters.
Claim 1 recites the limitation “wherein said at least one controller is configured to further access from the at least one memory the standard substrate parameter and compare the standard substrate parameter to the detected substrate parameter detected by the second detector.” The specification describes the invention as comparing a standard substrate with a substrate parameter. The specification fails to describe comparing a standard substrate parameter of one type (in the form of a standard angle of coating material deposition range) with a detected substrate parameter of a different type  (including part identification code; a part coating code; a part surface contour; a part surface shape; and a part dimension).
Claims 1, 3-7, 11, 13-14, 16, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “control of the release of the amount of the coating material from the coating material applicator is continuously monitored in real time.” The limitation is indefinite, because it is not clear what is meant by monitoring control of the release.  Examiner considers the limitation to include the interpretation monitoring the release of an amount of coating material.
Claim 1 recites the limitation “wherein said at least one controller is configured to further access from the at least one memory the standard substrate parameter and compare the standard substrate parameter to the detected substrate parameter detected by the second detector.” The limitation is indefinite, because it is not clear what is meant by comparing the standard substrate parameter of one type (in the form of a standard angle of coating material deposition range) with a detected substrate parameter of a different type (including part identification code; a part coating code; a part surface contour; a part surface shape; and a part dimension). Claims 1, 3-7, 11, 13-14, is not capable of meaningful examination, because it is not clear what is meant by comparing values of different kinds of parameters (e.g. angle to a part identification code) and the specification does not provide any guidance as to such a comparison.
Claim 3 recites the limitation “the substrate parameter.” The limitation has ambiguous antecedent basis, since Claim 1 recites “standard substrate parameter” and “detected substrate parameter” and no term which is simply “substrate parameter” without a modifier. Examiner considers the limitation to include either a standard substrate parameter or a detected substrate parameter.
Claim 30 recites the limitation “the detected substrate parameter” in line 37. The limitation has ambiguous antecedent basis, because earlier the claim recites “at least one detected substrate parameter” making it unclear which of the “at least one detected substrate parameter” is meant to be “the detected substrate parameter.” Examiner considers the limitation to include the interpretation “the at least one detected substrate parameter”
Claim 30 recites the limitation “the detected substrate parameter accessed from the memory used to identify a part” in lines 37-38. Earlier in the claim, Claim 30 recites the limitation “said at least one detected substrate comprising at least one of: a part identification code; a part coating code; a part surface contour; a part surface shape; and a part dimension.” Of these, only “part identification code” includes a word clearly related to the concept of identifying a part. Thus, it is not clear whether the limitation “the detected substrate parameter accessed from the memory used to identify a part” is meant to refer only to the specific substrate parameter “part identification code” or whether is assigning a function of identifying a part to any or all of the other listed substrate parameters. Examiner considers broadest interpretation of the limitation to include any of the substrate parameters.
Claims 3-7, 11, 13-14, 27-29, and 31 are rejected as depending from rejected Claims 1 and 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 14, 17, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2019/0161844) in view of Zierhut et al. (US 2018/0077787).
Regarding Claims 1, 14, 17, and 30, Hanson et al. (US’844) teach a system (also “coating material applicator”) capable of depositing a substantially uniform coating to a substrate surface (e.g. thermal spraying) [0018], the system comprising: at least one controller (scanning apparatus 101, mapping module 104, driver module 109) [0022-0024]; a coating material applicator, said coating material applicator in communication with the at least one controller, said coating material applicator configured to release and direct an amount of coating material to the substrate surface [0023]; a detector, said detector in communication with the at least one controller, said detector configured to detect at least one detected substrate parameter of a substrate, said substrate comprising a substrate surface, said at least one detected substrate parameter comprising at least one of part surface contour (also part surface shape or part dimension) [0004, 0036];2 of 18Application No. 16/179,066Attorney Docket No. 7474-177 Client Reference No. 18-1479-US-NPat least one memory (since the robotic spray system can store data, including surface characteristics of a component and generate a profile [0036]); wherein said at least one controller is configured to access from the at least one memory the standard substrate parameter and compare the standard substrate parameter to the detected substrate parameter detected by the detector (i.e. comparing a profile to a reference profile) (Fig. 5; Claim 1; [0004; 0027, 0036-0037]); and wherein in real time the at least one controller is configured to send (i.e. capable of sending) a signal to the coating material applicator to alter the release of the amount of the coating material released from the coating material applicator to the substrate surface, said release of an amount of coating material altered in response to the at least one detected substrate parameter detected by the detector compared to the standard substrate parameter (Claim 1; Fig. 5; [0030]).
US’844 further teaches that the system can be used for thermal spraying [0037]. US’844 fails to teach a detector, said detector in communication with said at least one controller, said at least one detector further in communication with said coating material applicator, said at least one detector configured to detect an angle of deposition of the coating material relative to the substrate surface; wherein said at least one controller is configured to access from the at least one memory a standard angle of coating material deposition and compare the standard angle of coating material deposition to the angle of deposition of coating material detected by the first detector; and wherein in real time the at least one controller is configured to send a signal to the coating material applicator to alter the release of the amount of the coating material released from the coating material applicator to the substrate surface, said release of an amount of coating material altered in response to both the angle of deposition of coating material  detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter.
Zierhut et al. (US’787) teach a system capable of depositing a substantially uniform coating to a substrate surface, which, like US’844, is capable of thermal spraying [0018]. The system includes a detector (camera 30) [0037], said detector in communication with at least one controller (actuating or regulating device 32) [0038], said at least one detector further in communication with a coating material applicator (spray device 1) [0038], said at least one detector configured to detect an angle of deposition of the coating material relative to the substrate surface [0037]; wherein said at least one controller is configured to access from at least one memory (storage device 33) a standard angle of coating material deposition range (values associated predetermined target spray angle stored in a storage device 33) and compare the standard angle of coating material deposition to the angle of deposition of coating material detected by the detector [0038]; and wherein in real time the at least one controller is configured to send (i.e. capable of sending) a signal to the coating material applicator to alter the release of the amount of the coating material released from the coating material applicator to the substrate surface, said release of an amount of coating material altered (increasing flow of one jet and decreasing flow in another jet) in response to both the angle of deposition of coating material  detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter (Abstract; [0038]) in order to obtain a uniformly coated surface [0010]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of US’844 with a detector, said detector in communication with said at least one controller, said at least one detector further in communication with said coating material applicator, said at least one detector configured to detect an angle of deposition of the coating material relative to the substrate surface; wherein said at least one controller is configured to access from the at least one memory a standard angle of coating material deposition and compare the standard angle of coating material deposition to the angle of deposition of coating material detected by the detector; and wherein in real time the at least one controller is configured to send a signal to the coating material applicator to alter the release of the amount of the coating material released from the coating material applicator to the substrate surface, said release of an amount of coating material altered in response to both the angle of deposition of coating material  detected by a first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by a second detector compared to the standard substrate parameter, because US’787 suggests such features of a system in order to obtain a uniformly coated surface, especially during thermal spraying. The combination of references therefore suggests a system wherein the control of the release is the control of the release of the amount of the coating material from the coating material applicator is continuously monitored in real time by the applicator in response to both the angle of deposition of coating material detected by the at least one detector compared to the standard angle of coating material deposition accessed from the memory (US’787, [0011-0012] and the at least one detected substrate parameter (surface/ contour) detected by the at least one detector compared to the standard substrate parameter accessed from the memory (US’844, [0037]).
Regarding Claim 3, US’844 teaches that the substrate parameter further comprises at least one of a substrate location (position) [0027].
Regarding Claims 5-6, the combination of US’844 in view of US’787 fails to teach that the at least one controller, a first detector for detecting an angle of deposition, and a second detector for detecting a part surface contour, part surface, shape or a part dimension are integrated into a single unit. However, it is prima facie obvious to integrate components used in a process for thermal spraying into a single coating apparatus (coating material applicator) for thermal spraying. (MPEP 2144.04.V.B).
Regarding Claim 7, US’844 teaches that the coating material applicator is operated by a robot (Abstract). US’844 fails to teach operating the coating material applicator manually. It is prima facie obvious to configure a coating applicator (thermal sprayer) to be operated manually. Moreover, it would be obvious to configure the coating applicator to be operated manually in case of robot malfunction or to make coating adjustments, which the robotic sprayer has not performed or is incapable of performing.
Regarding Claim 27, US’787 teaches that the system can be configured so that the coating material applicator is capable of spraying coating material from jets at an angle which is parallel to a longitudinal direction (x-axis) passing through housing 1’ [0042-0043] and also orthogonal to such direction [0045, 0049]. Moreover, the angle at which a coating material is delivered to a substrate surface depends not only on the direction of spray, but also on orientation of a substrate, which is not a limitation of the claimed apparatus. The system of the combination of US’844 in view of US’787 is capable of delivering a desired coating material at an angle of about 90 degrees relative to the substrate surface, given the disclosure in US’787 about its range of angles and given a substrate’s orientation.
Regarding Claim 28, the system is capable of terminating a release of an amount of coating material in real time in response to both the angle of deposition of coating material detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter. 
Regarding Claim 29, US’787 teaches that a flow of a jet may be decreased (i.e. impeded) (Abstract). The system of the combination of US’844 in view of US’787 is capable of performing recited steps of impeding an initial release of an amount of coating material in real time in response to some combination of the angle of deposition of coating material detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter.
Regarding Claim 31, US’787 teaches that a volume flow is decreased (“impeded”) in an event that a spray angle deviates from a target spray angle [0011]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the applicator of the combination of US’844 in view of US’787 so that it is capable of impeding an initial release of an amount of coating material in real time in response to a combination of both the angle of deposition of coating material detected by the first detector compared to a standard angle and the at least one detected substrate parameter (surface profile/ contour) detected by the second detector compared to the standard substrate parameter, because US’787 suggests an applicator that it is capable of impeding an amount of coating material flow when detected spray angle deviates from target spray angle and that can happen initially.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2019/0161844) in view of Zierhut et al. (US 2018/0077787) as applied to Claim 1 above, and further in view of Penning et al. (US 2020/0078954).
Regarding Claims 4 and 11, the combination of US’844 in view of US’787 fails to teach a display. 
Penning et al. (US’954) teach an analogous robotic coating system for applications such as spraying a coating material [0042-0043, 0048]. The system includes sensors to measure the shape of a substrate [0053] and a robot, including a graphical user interface to display a model of at least one part and to allow a user to select a portion or subportion of the model for application of a coating [0055]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of the combination of US’844 in view of US’787 with a visual display in communication with a controller, because US’954 suggests a graphic user interface to display a model of a part and to permit a user to select a portion or subportion of a model for application of a coating 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2019/0161844) in view of Zierhut et al. (US 2018/0077787) as applied to Claim 1 above, and further in view of Schoenberg et al. (US 4,421,800).
Regarding Claim 13, the combination of US’844 in view of US’787 fails to teach a first and second memory. Schoenberg et al. (US’800) teach a spraying process including a computer with multiple random access memories (RAMS) U11-U14 which store programs, results of calculations, and information relating to dimensions and locations of a material on a conveyor (col. 11, lines 5-21). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of the combination of US’844 in view of US’787 by associating a first detector with a first memory and a second detector with a second memory, said first memory capable of consisting of a standard angle of coating material deposition and said second memory capable of consisting of a standard substrate parameter range, because US’800 suggests multiple memories to store information and parameters and it would have been obvious to allocate types of data to addresses on each memory through routine optimization.
Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive. 
Initially, with regard to the request for rejoinder, The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
In response to Applicant’s argument that an amendment to Claim 1 overcomes the rejections under 35 USC 112(b) (Remarks, pp. 12-13), the amendment raises additional issues under 35 USC 112(b). 
In response to Applicant’s argument that US’844 fails to teach or suggest accessing ideal substrate characteristics from memory having data both identifying a part or a part and a memory further containing data regarding ideal characteristics of a particular part (Remarks, p. 14), the current claims do not require “ideal characteristics.” In response to Applicant’s argument that Hanson does not disclose real-time processing alterations (Remarks, p. 15, first paragraph), US’844 teaches a scan in 10-30 seconds [0037], which can be considered “real-time,” and US’787 teaches real-time angle adjustment [0011]. Taken together, the combination of US’844 in view of US’787 suggests a coating system capable of controlling a release of an amount of coating material from a coating material applicator, wherein the applicator is capable of continuously monitoring a coating process in response to both the angle of deposition of coating material detected by the at least one detector compared to the standard angle of coating material deposition accessed from the memory and the at least one detected substrate parameter detected by the at least one detector compared to the standard substrate parameter accessed from the memory (see rejections herein). Additionally, Applicant’s written description as originally filed does not have support for the limitations “wherein in real time the at least one controller is configured to send a signal to the coating material applicator to control the release of the amount of the coating material from the coating material applicator to the substrate surface, said release of an amount of coating material controlled in real time in response to both the angle . . . ” (Claim 1), “wherein in real time the controller is configured to send a signal to the coating material applicator to alter in real time the release of the amount of the coating material” (Claim 31), or “wherein said at least one controller is configured to further access from the at least one memory the standard substrate parameter and compare the standard substrate parameter to the detected substrate parameter detected by the second detector” (Claim 1) (see rejections under 35 USC 112(a).
In response to Applicant’s arguments concerning whether the apparatus is capable of comparing certain values (Remarks, p. 15-16), Applicant argues that two separate values are obtained from a sample substrate itself and that each post scan are each obtained separately and then compared to each other and not compared to any value accessed from a memory containing “ideal” values for finished coating substrates (Remarks, p. 16). The argument is not persuasive, because the comparisons are between data about the contour which is accessed from memory; in other words, the scans are themselves data (i.e. a set of values) corresponding to a surface profile.
In response to Applicant’s argument that the system of Hanson would not be able to alter, etc., an initial release of material in real time (Remarks, p. 16), the rejection is not over Hanson, but over Hanson in view of Zierhut, where Zierhut also teaches a sensor to compare real angle data with target data to suggest that the system of the combination of references would be capable of performing a coating process using both data to perform a coating process in real-time. Moreover, Applicant’s claims do not claim any algorithm for combining contour data and angle data to control a process in real time; since contour data is collected and compared within 10-30 seconds to adjust coating and angle data is collected and compared to control flow of coating material, the system of the combination of references can reasonably be considered to meet the claim and to control a coating process in “real time.” Additionally, Zierhut teaches real-time control of coating release based on a deviation in spray angle, and Applicant’s own written description as originally filed does not describe real time signals from a controller to a coating material applicator to control coating material release with real-time control in response to parameters.
In response to Applicant’s argument concerning accessing a memory to obtain a reference value that is compared to a detected substrate parameter in real time (Remarks, pp. 17-19), it is not clear to what issue Applicant objects, whether to accessing memory, or to a reference value or to a comparison between a reference value and a detected substrate parameter (Remarks, p. 17, last paragraph). Applicant’s Claim 1 has now been amended to require that a “detected substrate parameter” comprises at least one of a part identification code, a part coating code, a part surface contour, a part surface shape, and a part dimension (lines 14-16), that a “standard substrate parameter” is “in the form of a standard angle of coating material deposition range” (lines 17-18), wherein in the standard substrate parameter (angle of coating material deposition range) is compared to the detected substrate parameter (part identification code, a part coating code, a part surface contour, a part surface shape, and a part dimension); the written description as originally filed does not describe comparing one category of parameter (angle) with a different category (contour, shape, etc.) or explain what it means to compare two different categories of parameter.
In response to Applicant’s argument that Zierhut does not teach a combination of features (controller . . . memory) but only teaches comparing two captured images (Remarks, p. 18, first two paragraphs), detected and target angles in a “storage device” (i.e. memory which holds the data) [0038].
In response to Applicant’s argument that Zierhut does not teach an “ideal spray angle” (Remarks, p. 18, last paragraph), the argument depends on features (Ideal spray angle), which is not recited. Furthermore, Zierhut teaches a “target spray angle” (Abstract), which is an objective term which can be considered to include a subjective “ideal spray angle.”
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712